DETAILED ACTION
Applicant’s response, filed 10 Nov. 2020, has been fully considered. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
This Office action is a non-final Office action that contains a new grounds of rejection under 35 U.S.C. 112(a) and 103 that was not necessitated by applicant’s amendment received 10 Nov. 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Status of Claims
Claim 11 is cancelled.
Claims 1-10 and 12-20 are pending.
Claims 1-10 and 12-20 are rejected.
Claims 1 and 12 are objected to.

Claim Objections
The claim objection of claims 6, 11, 15, and 17 in the Office action mailed 12 Aug. 2020 has been withdrawn in view of claim amendments and/or cancellations received 07 Dec. 2020.
Claims 1 and 12 are objected to because of the following informalities. This objection is newly recited.
Claim 1 recites “A genetic diagnosis method, comprising splitting…; sampling;… determining..”, which is a grammatical error and should include a colon following “comprising” to recite “A genetic diagnosis method, comprising:
Claim 12 recites “A system for genetic diagnosis, comprising a hardware processor; and a memory…”. To clarify that each of the hardware processor and memory are part of the system, the limitation should be amended to recite “A system for genetic diagnosis, comprising: a hardware processor; and a memory…”.
Appropriate correction is required.

Claim Interpretation
Claims 1 and 12 recite the term “event” in lines 6 of claims 1 and 11 and line 7 of claim 12. The term event is defined in paragraph [0020] of the specification to describe any type of genetic feature such as, e.g. a mutation.
Claims 1 and 12, recite “determining/determine a distribution of events across the plurality of sets in each window” in lines 6 of claims 1 and 11 and lines 6-7 of claim 12. Paragraph [0020] of the specification discloses “each of ten different sets may have different numbers of events in a given window and the statistical comparison between sets provides information regarding the population” and “block 206 simply counts the number of events in each such window and finds the distribution of event counts across the different sets”. Therefore, the limitation is interpreted to mean a single distribution of events is determined for each window.

Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
 a gene sequence module configured to split a plurality of genomes in lines 2-3 of claim 12;
a sampling module configured to sample the plurality of genomes in lines 4-5 of claim 12;
a tensor module configured to determine a distribution of events across the plurality of sets in each window and to determine a tensor for each window based on statistical properties of the distribution of events for the window of claim 12;
a training module configured to train a neural network classifier based on the tensors in line 9 of claim 12; and
a diagnosis module configured to diagnose one or more phenotypes in lines 10-11 of claim 12.
a treatment module configured to automatically administer a treatment in lines 1-2 of claim 17. 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The gene sequence module, sampling module, tensor module, training module, diagnosis module, and treatment module are discussed in paragraph [0038] of the specification to be functional modules on system 500, which includes a hardware processor and memory.  Furthermore, claim 12 recites that a system comprising a processor and memory implements the various modules. Therefore, each of the above 
In cases involving a special purpose computer-implemented means-plus-function limitation, the Federal Circuit has consistently required that the structure be more than simply a general purpose computer or microprocessor and that the specification must disclose an algorithm for performing the claimed function. See, e.g., Noah Systems Inc. v. Intuit Inc., 675 F.3d 1302, 1312, 102 USPQ2d 1410, 1417 (Fed. Cir. 2012); Aristocrat, 521 F.3d at 1333, 86 USPQ2d at 1239.
The algorithm for splitting a plurality of genomes into respectively groups of non-overlapping windows by the gene sequence module is discussed in paragraphs [0018], [0039] and FIG. 2 of the specification to include splitting the genomes into a set of windows of fixed or variable size
The algorithm for sampling the plurality of genomes into a plurality of sets by the sampling module is discussed paragraphs [0019] and [0040] of the specification to include selecting genomes from the input genomes to form X sets.
The algorithm for determining a distribution of events across the plurality of sets in each window by the tensor module is disclosed in para. [0004] and [0020] to include counting the number of events (e.g. a genetic feature) in each window for each of the sets, determining the distribution of events across the different sets for each window.
The algorithm for determining a tensor for each window based on statistical properties of the distribution  of events for the window by the tensor module is discussed in paragraphs [0004] and [0021]. In paragraphs [0004] and [0021], Applicant’s specification discloses that a tensor is determined for each window based on statistical properties of the distribution of vents for each window by forming an n-tuple from a mean, a variance, a skewness, and a kurtosis of the distribution of events.
The algorithm for training a neural network based on the tensors by the training module is discussed in paragraphs [0022] and [0041] of the 
The algorithm for diagnosing one or more phenotypes from an input genome using the classifier by the diagnosis module is discussed in paragraphs [0022]-[0023] and [0042]. Paragraphs [0023] and [0042] of Applicant’s specification further discloses the generated classifiers by the training module are used in diagnosis, and that the diagnosis module accepts a genome as input and then determines whether the individual is likely to exhibit the phenotype in question (e.g. using the classifier). However, no specific algorithm for a machine learning model for the classifier used in the diagnosis is discussed in the specification.
The algorithm for automatically administering a treatment to an individual based on the diagnosis by the treatment module is discussed in paragraphs [0017] and [0042]. In paragraph [0042], Applicant’s specification discloses that the treatment module can administer a treatment to the patient by triggering the automatic administration of drugs and be in communication with a hardware device configured to administer a treatment. In paragraph [0017], Applicant’s specification discloses the treatment may be performed automatically through the administration of drugs. However, no algorithm for the treatment module is provided that would transform a general purpose computer into a special purpose computer capable of automatically administering a treatment to a patient.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing 

Response to Arguments
Applicant's arguments filed 10 Nov. 2020 regarding 35 U.S.C. 112(f) have been fully considered but they are not persuasive. 
Applicant’s remarks that claim 12 has been amended to recite specific hardware that is used to store and execute computer program code, which implements the recited functions, and according to MPEP 2181 “The presumption that 35 U.S.C. 112(f) is overcome when the limitation further includes the structure, material, or acts necessary to perform the recited function (Applicant’s remarks at pg. 9, para. 5-6 to pg. 10, para. 1).
This argument is not persuasive. Claim 12 recites “A system for genetic diagnosis, comprising a hardware processor; and a memory that stores computer program code which, when executed by the hardware processor, implements: a gene sequence module configured to split…; a sampling module configured to sample…; a tensor module configured to determine….; a training module configured to train…; and a diagnosis module configured to diagnose…”. While the system has been amended to recite a processor and memory, each of the recited modules implemented by the system, are not modified by structure, material, or acts necessary to perform their respective recited functions. To avoid the interpretation of the claims under 35 U.S.C. 112(f), claim 12 should be amended to recite “A system for genetic diagnosis, comprising a hardware processor; and a memory…, when executed by the hardware processor, implements: splitting a plurality of genomes…; sampling the plurality of genomes….; determining a distribution…”, etc. The dependent claims should be similarly amended.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


Claims 1-10 and 12-20 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. This rejection is newly recited for claims 1-10 and previously recited for claims 12-20.
Independent claims 1 and 10, and claims dependent therefrom, recite “training/train a neural network classifier based on the tensors; and diagnosing/diagnose one or more phenotypes from an input genome using the classifier”. Similarly, independent claim 12, and claims dependent therefrom recite “a diagnosis module configured to diagnose one or more phenotypes from an input genome using the classifier”. 
Applicant’s specification at para. [0003]-[0004] and [0023] discloses that one or more phenotypes are diagnosed from an input genome using the classifier, and further discloses at para. [017] that the diagnosis is performed using the genome of an individual under treatment, and that the diagnosis may include additional factors, such as the individual’s medical history, etc. However, Applicant’s specification provides no description as to how the diagnosis is performed, and given the classifier is presumably novel, it is self-evident that “using” such a classifier cannot be well-known in the art. Regarding “diagnosing/diagnose one or more phenotypes”, Applicant’s specification also does not disclose an algorithm for training a neural network capable of diagnosing more than one phenotype based on a single training set of tensors determined from a plurality of genomes (e.g. there is a single tensor per window across all genomes).
Furthermore, the step of “diagnosing/diagnose one or more phenotypes from an input genome using the classifier” is a genus including every possible procedure for using a classifier to 
Last, Applicant’s specification does not disclose an algorithm for “diagnosing one or more phenotypes from an input genome…”. The claims involve determining a distribution of events across the plurality of sets, which comprise genomes, for each window, generating a tensor based on statistical properties of the distribution for each window, and then training the classifier using the tensors. The classifier is trained on statistical properties determined from a distribution obtained for a group of genomes, such as a mean, variance, skewness, and a kurtosis, as recited in claims 5 and 16; however, Applicant’s specification does not disclose an algorithm for using “an input genome” (i.e. a single genome), which would involve determining the appropriate input values (i.e. mean, variance, skewness, kurtosis), with the trained classifier, which operates on statistical properties determined from a distribution from a group of genomes.
When examining computer-implemented functional claims, examiners should determine whether the specification discloses the computer and the algorithm (e.g. the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing it. It is not enough that one skilled in the art could write a program to achieve the 
Claims 1, 10, and 12, and claims dependent therefrom, fail to satisfy the requirement for written description because they include algorithms (i. “training/train a neural network classifier based on the tensors; and diagnosing/diagnose one or more phenotypes from an input genome using the classifier”), but do not describe the algorithms in any detail, let alone “sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing”. None of the dependent claims remedy this deficiency, so they are likewise rejected.

Claim 12, and claims dependent therefrom, recite “a training module configured train a neural network based on the tensors” and “a diagnosis module configured to diagnose one or more phenotypes from an input genome using the classifier” in lines 9-11. Claim 17 recites “a treatment module configured to automatically administer a treatment to an individual based [on] the diagnosis”. 
A claim limitation expressed in means- (or step-) plus-function language "shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof." 35 U.S.C. 112(f). If the specification fails to disclose sufficient corresponding structure, materials, or acts that perform the entire claimed function, then the claim limitation is indefinite because the applicant has in effect failed to particularly point out and distinctly claim the invention as required by 35 U.S.C. 112(b) . In re Donaldson Co., 16 F.3d 1189, 1195, 29 USPQ2d 1845, 1850 (Fed. Cir. 1994) (en banc). Such a limitation also lacks an adequate written description as 
Applicant’s specification does not provide a sufficient algorithm for training a neural network based on the tensors, diagnosing one or more phenotypes from an input genome using the classifier, and administering a treatment to an individual based on the diagnosis, and therefore does not disclose sufficient corresponding structure, materials, or acts that perform the entire claimed functions, for the following reasons. 
With regard to the training and diagnosis modules, in paragraph [0022], Applicant’s specification discloses training includes splitting the sets into two groups, using the first group to train the classifiers, and using the second group to test the classifiers, wherein many machine learning processes, including neural networks, support vector machine processes, linear discriminant analysis, etc., may be used to form the classifiers. Paragraphs [0023] and [0042] of Applicant’s specification further discloses the generated classifiers by the training module are used in diagnosis, and that the diagnosis module accepts a genome as input and then determines whether the individual is likely to exhibit the phenotype in question (e.g. using the classifier).  However, no specific algorithm for a machine learning model for the classifier is discussed in the specification, which is used in both the training and diagnosis module. Whether one of ordinary skill in the art is capable of writing the software to convert a general purpose computer to a special purpose computer to perform the claimed function does not relieve the patentee of the duty to disclose sufficient structure to support means-plus-function limitations. See MPEP 2181 II. B.
With regard to the treatment module, in paragraph [0042], Applicant’s specification discloses that the treatment module can administer a treatment to the patient by triggering the automatic administration of drugs and be in communication with a hardware device configured to administer a treatment. In paragraph [0017], Applicant’s specification discloses the treatment may be performed automatically through the administration of drugs. However, no algorithm for the 
Therefore the limitations of “a training module configured to generate a classifier based on the tensors”, “a diagnosis module configured to diagnose one or more phenotypes from an input genome using the classifier”, and “a treatment module configured to automatically administer a treatment to an individual based [on] the diagnosis” lack an adequate written description as required by 35 U.S.C. 112(a)  because the inventor has not provided sufficient disclosure to show possession of the claimed invention. See MPEP 2181.

Response to Arguments
Applicant's arguments filed 10 Nov. 2020 regarding 35 U.S.C. 112(a) have been fully considered but they are not persuasive. 
Applicant remarks that the rejection is moot because the claims should no longer be interpreted under 35 U.S.C. 112(f) (Applicant’s remarks at pg. 10, para. 2-3).
This argument is not persuasive for the same reasons discussed above regarding 35 U.S.C. 112(f) (see para. [0025] above).

Claim Rejections - 35 USC § 112(b)
The rejection of claims 3-5, 8, and 12-20 under 35 U.S.C. 112(b) regarding issues relating to the per-window basis of the claims in the Office action mailed 12 Aug. 2020 has been withdrawn in view of claim amendments received 07 Dec. 2020.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 12-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 12, and claims dependent therefrom are indefinite for recitation of “a training module configure to generate a classifier” and “a diagnosis module configured to diagnose one or more phenotypes”. Claim 17 recites “a treatment module configured to automatically administer a treatment to an individual based [on] the diagnosis”. The claim limitations of “a training module configure to generate a classifier”, “a diagnosis module configured to diagnose one or more phenotypes”, and “a treatment module configured to automatically administer a treatment to an individual based [on] the diagnosis” invoke 35 U.S.C. 112(f). However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. With regard to the training module, in paragraph [0022], Applicant’s specification discloses training includes splitting the sets into two groups, using the first group to train the classifiers, and using the second group to test the classifiers, wherein many machine learning processes, including neural networks, support vector machine processes, linear discriminant analysis, etc., may be used to form the classifiers. With regard to the diagnosis module, paragraphs [0023] and [0042] of Applicant’s specification discloses the generated classifiers by the training module are used in diagnosis, and that the diagnosis module accepts a genome as input and then determines whether the individual is likely to exhibit the phenotype in question (e.g. using the classifier). However, no specific algorithm for a machine learning model for the classifier is discussed in the specification, which is used in both the training and diagnosis module. With regard to the treatment module, in paragraph [0042], Applicant’s specification discloses that the treatment module can administer a treatment to the patient by triggering the automatic administration of drugs and be in communication with a hardware device configured to administer a treatment. In paragraph [0017], Applicant’s specification discloses the treatment may be performed automatically through the administration 
 Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 17 is indefinite for recitation of “wherein the computer program code further implements a treatment module configured to automatically administer a treatment to an individual…”. Claim 12 from, which claim 17 depends, recites “A system…, comprising a hardware processor; and a memory that stores computer program code which, when executed by the hardware processor implements:…”. Given that a system comprising only a processor and memory cannot implement the administration of a treatment to an individual, this adds a process step beyond what a computer can perform, resulting in a claim that is both a system and a process, and rendering the claim indefinite. See MPEP 2173.05(p). To overcome the rejection, claim 17 can be amended to recite “implements outputting instructions to automatically administer a treatment…”, or a similar limitation. 

Response to Arguments
Applicant's arguments filed 10 Nov. 2020 regarding 35 U.S.C. 112(b) have been fully considered but they are not persuasive. 
Applicant remarks that the rejection of claims 12-20 regarding the “module” features rests on the interpretation of those features under 35 U.S.C. 112(f), but the claims are not properly interpreted under 35 U.S.C. 112(f) (Applicant’s remarks at pg. 10, para. 6 to pg. 11, para. 1).
This argument is not persuasive for the same reasons discussed above regarding 35 U.S.C. 112(f) (see para. [0025] above).

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 14-16 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  This rejection is newly recited and necessitated by claim amendment. Claim 14 recites “wherein the tensor module is further configured to count a number of events within the window for each of the sets”. Independent claim 12, from which claim 14 depends, recites “a tensor module configured to determine a distribution of events across the plurality of sets in each window”. Because the “tensor module configured to determine…” is being interpreted under 35 U.S.C. 112(f), the limitation is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof, which in this case is a special purpose computer. See MPEP 2181 II B. The algorithm for determining a distribution of events across the plurality of sets in each window by the tensor module includes counting the number of events (e.g. a genetic feature) in each window for each of the sets, determining the distribution of events across the different sets for each window. Therefore, the algorithm for the tensor module recited in claim 12 (i.e. the structure described in the specification as performing the claimed function) already includes count a number of events within the window for each of the sets. Therefore, claim 14 fails to further limit claim 12, from which it depends.
Claim 15 recites “wherein the tensor module is further configured to form the tensor for each window as an n-tuple from the statistical properties of the distribution of events for the window”. Claim 16 recites “wherein the n-tuple for each window comprises a mean, a variance, a skewness, and a kurtosis of the distribution of events”. As discussed above, because the “tensor module configured to determine…” is being interpreted under 35 U.S.C. 112(f), the limitation is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof, which in this case is a special purpose computer.   Independent claim 12, from which claims 15-16 depend, recites “a tensor module configured to… determine a tensor for each window based on statistical properties of the distribution of events for 
 Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
The rejection of claims 1-20 under 35 U.S.C. 101 in the Office action mailed 12 Aug. 2020 has been withdrawn in view of claim amendments and/or cancellations received 10 Nov. 2020. 
Independent claims 1, 10, and 12 recite “training/train a neural network classifier based on the tensors”. Training a neural network is an additional element that integrates the recited judicial exception of determining the tensors for each window into a practical application. Therefore, claims 1-10 and 12-20 are not directed to an abstract idea.
Applicant remarks that the rejection of claims 12-20 rests on the interpretation of these features under 35 U.S.C. 112(f), that the amended claims are not properly interpreted under 35 U.S.C. 112(f), and therefore claims 12-20 are definite (Applicant’s remarks at pg. 10, pg. 6 to pg. 11, para. 1). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-5, 7, 9-10, 12, 14-16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Araya et al. (US 2018/0365372 A1, effectively filed 19 June, 2017 based on priority to provisional application No. 62.521,759; newly cited) in view of Angermueller et al (Deep learning for computational biology, 2016, Molecular Systems Biology, 12:878, pg. 1-16; newly cited). This rejection is newly recited.
Regarding claims 1, 10, and 12
Araya et al. shows subsampling the molecular measurements from cells (i.e. the plurality of genomes) harboring the same molecular variant ([0066]).
Araya et al. shows using the subsampling to determine disjoint estimates of summary statistics relating to the tendency, dispersion, shape, range, covariation, or error of molecular measurements associated with the individual molecular variants ([0066]; [069];[0070], e.g. estimates of summary statistics are used to create database of phenotype/molecular signals), which shows determining a distribution of molecular measurements for each variant.
Araya et al. shows determining a molecular signals matrix, wherein each row of the matrix is a vector for each variant (i.e. a single-order tensor for each variant) based on the summary statistics ([0063], e.g. summary statistics used to construct molecular signals matrix 1012).
Araya et al. shows training a neural network using a training set of the matrix of molecular signals (i.e. the tensors) (FIG. 13; claims 102-103).
Araya et al. shows determining phenotype impacts (i.e. one or more phenotypes) from the test set of variants in single cells (i.e. an input genome)( claim 1; [0061];  [0075], e.g. predicted phenotype impact of molecular variants).
Further regarding claim 10, Araya et al. shows the method can be implemented in a tangible computer readable medium (para. [0138]).
Further regarding claim 12, Araya et al. shows the method can be implemented by a system comprising a processor and memory ([0130]; FIG. 19, processor #1904 and memory #1908).
Regarding claims 3, 12,  and 14, Araya et al. shows the molecular signals can correspond to the count of mutation of the molecules within single cells ([0053]), such that determining the  distribution of molecular signals for each variant necessarily comprises counting the events (i.e. mutations) for each variant.
Regarding claims 4-5, 12, and 15-16, Araya et al. shows the molecular signals matrix comprises rows (i.e. vectors) corresponding to each variant, with each element of the vector containing a single molecular feature (Fig. 13), and the summary statistics can include a mean, variance, 
Regarding claims 7 and 18, Araya et al. shows performing principal component analysis to determine the top 100 molecular scores (i.e. ranking the top variants) ([0065]; [0089)]; FIG. 11).

Araya et al. does not show the following limitations:
Regarding claims 1, 10, and 12, Araya et al. does not show splitting the plurality of genomes into respective groups of non-overlapping windows. 
Regarding claims 9 and 20, Araya et al. in view of Angermueller et al., as applied to claims 1 and 12 above,  does not show splitting a plurality of genomes into respective groups of non-overlapping windows comprises splitting a corresponding region of each genome into a fixed number of windows.
However, these limitations were known in the art before the effective filing date of the claimed invention, as shown by Angermueller et al.
Regarding claims 1, 9-10, and 12, Angermueller et al. overviews deep learning in genomics (Abstract), which includes splitting a genome sequence into windows around a trait of interest, and then using the windows in a neural network  (pg. 2, col. 2, para. 3; Fig. 2). Angermueller et al. further shows he windows can be fixed size DNA-windows (pg. 6, col. 1, para. 4), which corresponds to a fixed number of windows for a genome sequence. Angermueller et al. further shows considering sequence windows centered around a trait of interest is a widely used approach that increases the number of input-output pairs from a single individual (pg. 9, col. 1, para. 4).
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method shown by Araya et al. to have split the genome sequences into non-overlapping windows of a fixed-number, as shown by Angermueller et al. (pg. 2, col. 2, para. 3; pg. 6, col. 1, para. 4; Fig. 2). The motivation would have been to prima facie obvious.

Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Araya et al. in view of Angermueller et al., as applied to claims 1 and 12 above, and further in view of Kirk (WO 02/099452 A1; Pub. Date: 12 December 2002; newly cited). This rejection is newly recited.
Regarding claims 2 and 13, Araya et al. does not show the sampling the plurality of genomes comprises a sampling with repetition allowed, such that any set may include a given genome more than once. However, this limitation was known in the art before the effective filing date of the claimed invention, as shown by Kirk et al.
Regarding claims 2 and 13, Kirk et al. shows a method for analyzing biological data (Abstract), which includes determining subsets of a set of samples by sampling with replacement and then calculating statistical properties for each subset (pg. 27, lines 32-36 to pg. 38, line 3; pg. 46 lines 1-9).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the subsampling shown by Araya et al. to have used sampling with replacement to determine each subset, as shown by Kirk et al. (pg. 27, lines 32-36 to pg. 38, line 3; pg. 46 lines 1-9). The motivation would have been the simple substitution of one known element (i.e. the subsampling of Araya et al.) for another (i.e. the sampling with repetition shown by Kirk et al.) to have yielded the predictable result of obtaining the estimates of the summary statistics of Araya ([0066]) by sampling with repetition. Therefore, the invention is prima facie obvious.

Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Araya et al. in view of Angermueller et al., as applied to claims 1 and 12 above, and further in view of Vural et al. (Classification of breast cancer patients using somatic mutation profiles and machine learning approaches, 2016, 10(Suppl 3):62, pg. 263-380; previously cited). This rejection is newly recited.
Regarding claims 6 and 17,  Araya et al. in view of Angermueller et al., as applied to claims 1 and 12 above, does not show automatically administering a treatment to an individual based the diagnosis. However, this limitation was known in the art before the effective filing date of the claimed invention, as shown by Vural et al.
Regarding claims 6 and 17, Vural et al. shows a method for classifying breast cancer patients using mutation profiles and machine learning (Abstract), and discloses effectiveness of specific treatments varies among cancer patients, and classification of cancer based on a mutation profile could be useful for cancer diagnosis and treatment (pg. 264, col. 1, para. 1 and 3). Vural et al. further shows that classification of cancer patients is an important step towards making accurate treatment decisions (pg. 270, col. 2, para. 3).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the method and system made by Araya et al. in view of Angermueller et al., as applied to claims 1 and 12 above, to have administered a treatment to an individual based on the diagnosis because Vural et al. shows that the effectiveness of specific treatments varies among cancer patients, and classification of cancer is useful for making accurate treatment decisions (pg. 264, col. 1, para. 1 and 3; pg. 270, col. 2, para. 3). This modification would have had a reasonable expectation of success because Araya et al. shows that the classifications can include risks of developing cancer ([0078]) and relate to variations in response to therapeutic treatment ([0048]). Therefore, the invention is prima facie obvious.

Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Araya et al. in view of Angermueller et al., as applied to claims 1 and 12 above, and further in view of Williams (Everything you did and didn’t know about PCA, 2016, Its Neuronal, pg. 1-9; newly cited). This rejection is newly recited.
Regarding claims 9 and 20, Araya et al. in view of Angermueller et al., as applied to claims 1 and 12 above, does not show generating the tensor comprises selecting only those windows having a contribution to the one or more phenotypes that is above a threshold value. However, this limitation was known in the art, before the effective filing date, as shown by Williams.
Regarding claims 9 and 20, Williams overviews Principal component analysis (PCA), and shows that PCA is used to reduce the dimensionality of the data being worked with by keeping only the top k components of the analysis by throwing away all components whose singular values (i.e. contribution) are below a specified threshold (e.g. components with singular values above a threshold are kept) (pg. 7, para. 5-7). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the PCA for selecting molecular features of Araya et al., which would correspond to windows of Angermueller et al., to have selected only those principal components whose singular values (i.e. contribution) are above a threshold, as shown by Williams (pg. 7, para. 5-7). The motivation would have been to reduce the dimensionality of that data being used, as shown by Williams (pg. 7, para. 5). This modification would have had a reasonable expectation of success because Araya et al. shows using PCA for dimensionality reduction ([0065]; [0089]). Therefore, the invention is prima facie obvious.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) 
- 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions 
of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 6, 10, 12-13 and 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-9 and 15-16 of copending Application No. 15/900,048 (reference application) in view of Wu et al. (U.S. Patent No. 5,845,049; 1 Dec. 2998; cited in IDS filed 07 Dec. 2017; previously cited). Any newly recited portion herein is necessitated .. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Instant Claim
Instant Limitation
Reference Limitation
Reference Claim
12
A system… comprising: a hardware processor; and a memory that… implements:
A processing system… comprising: a processor in communication with one or more types of memory, the processor configured to perform a method…
15
1, 
A genetic diagnosis method, comprising
 performing a method comprising:
8, 15
1, 12
splitting a plurality of genomes into respective groups of non-overlapping windows;
dividing genomic information of N subjects…. into windows with or without repetition 
8, 15
1, 12
sampling the plurality of genomes into a plurality of sets, each set comprising a plurality of selected genomes;
generating a set of training data for each phenotype by selecting with or without repetition genomic information of N subjects into windows….; 
8, 15
1, 12
determining a distribution of events across the plurality of sets in each window;
computing a distribution of events in windows for each phenotype of the set of test data;
8, 15
1, 12
determining a tensor for each window based on statistical properties of the distribution of events for the window;
extracting, for each window, a tensor that represents a distribution of genomic events in windows for each phenotype of the set of test data;
8, 15
1, 12
Training a neural network classifier based on the tensors; and
classifying each phenotype of the set of test data with a classifier; and
8, 15
1, 12
diagnosing one or more phenotypes from an input genome using the classifier.
assigning a phenotype using the classifier (i.e. diagnosing one or more phenotypes).
8, 15
2, 13
The method of claim 1, wherein sampling the plurality of genomes comprises a sampling with repetition allowed, such that any set may include a given genome more than once.
…dividing genomic information of N subjects selected with or without repetition into windows… 
8, 15
6, 17
The method of claim 1, further comprising automatically administering a treatment to an individual based on the diagnosis.
implementing a treatment plan to the patient based on the phenotype assigned to the patient.
9, 16
10
A non-transitory computer readable storage medium comprising a computer readable program for genetic diagnosis, wherein the computer readable program when executed on a computer causes the computer to perform the steps of claim 1.
a computer readable storage medium readable by a processing circuit and storing program instructions for execution by the processing circuit for performing a method comprising:….
8


Regarding instant claims 1, 10, and 12, reference claims 8-9 and 15-16 do not show the classifier is a neural network. However, this limitation was known in the art before the effective filing date of the claimed invention, as shown by Wu et al.
Regarding instant claims 1, 10, and 12, Wu et al. discloses a method for protein family identification using an n-gram term weighting algorithm for extracting motif patterns and neural networks for combining global and motif sequence information (Abstract), which includes splitting a full length sequence into motifs (Col. 4, lines 6-15) and determining a sum of occurrences for all n-grams (i.e. events) for each motif (i.e. window) in the motif training sequence training set (i.e. samples/genomes) (Col. 7, lines 23-40), and then training a neural network to predict membership using the training sequences (col. 4, lines 6-15).
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the classifier of reference claims 8-9 and 15-16 to have used a neural network classifier, as shown by Wu et al (Abstract; col. 4, lines 6-15). The motivation would have been the substitution of one known element (i.e. the classifier of reference claims 8-9 and 15-16) for another (i.e. the neural network, shown by Wu et al.) to have yielded the predictable result of a neural network classifier trained on sequence data. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant’s arguments regarding the provisional double patenting rejection of claims 1-2, 6, 10, 12-13, and 17 (Applicant’s remarks at pg. 8, para. 2-3) have been considered but do not include arguments  pertaining to the double patenting rejection. However, Applicant is correct that if the claims are found to be allowable, the provisional rejection would be withdrawn based on the later filing date of the instant application.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN L MINCHELLA whose telephone number is (571)272-6485.  The examiner can normally be reached on 7:00 - 4:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.L.M./Examiner, Art Unit 1631                                                                                                                                                                                                        
/OLIVIA M. WISE/Primary Examiner, Art Unit 1631